Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  May 25, 2016                                                                                            Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  152319                                                                                                  Stephen J. Markman
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                               Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                    SC: 152319
                                                                       COA: 320197
                                                                       Oakland CC: 2013-009924-AR
  ALI ZAID,                                                            52-4 District Ct: 12-004518-FY
                   Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 26, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  discussing the weight and effect of the evidence presented at the preliminary examination
  and directing arraignment in the Oakland Circuit Court on a felony Information. The
  Court of Appeals erred in making factual findings and binding over this case to the circuit
  court for trial. We REMAND this case to the 52-4 District Court for further proceedings
  not inconsistent with the remainder of the Court of Appeals judgment. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 25, 2016
           p0518
                                                                                  Clerk